t c memo united_states tax_court asif syed and amtul syed petitioners v commissioner of internal revenue respondent docket no filed date robert k dowd for petitioners adam l flick audrey m morris vivian bodey kimberly a kazda and linda l wong for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined defici- enciesand accuracy-related_penalties under sec_6662 a as follows 1all statutory references are to the internal_revenue_code code in effect continued year deficiency penalty dollar_figure big_number big_number dollar_figure big_number big_number in a stipulation of settled issues filed date the parties resolved a number of issues by mutual concession the questions left for decision are whe- ther petitioners qualify as real_estate professionals under sec_469 materially participated in certain loss-generating activities and are liable for accuracy-related_penalties we resolve these questions in respondent’s favor findings_of_fact at trial the parties filed a stipulation of facts with accompanying exhibits and a stipulation of settled issues both of which are incorporated by this reference petitioners resided in texas when they timely petitioned this court petitioner husband asif syed dr syed is a medical doctor specializing in urology he was born in in india where he studied medicine he completed residencies in canada and the united_states and eventually established a urology practice in dallas county texas continued for the years at issue and all rule references are to the tax_court rules of prac- tice and procedure we round all monetary amounts to the nearest dollar before coming to texas dr syed and mrs syed had three children during the early years of dr syed’s practice mrs syed devoted her energies to raising their children after the children left for college she began accompanying dr syed to work she later became the office manager for the medical practice one of petitioners’ sons nabeel syed also trained as a urologist and joined the family practice in shortly thereafter the practice hired a new office man- ager although mrs syed continued to accompany dr syed to work her formal duties thereafter were limited in the practice began outsourcing to an out- side management company all back-office functions including payroll processing employee_benefits and insurance reimbursement this arrangement was well in place by the first tax_year at issue dr syed’s practice consisted mostly of outpatient visits though he devoted about one day a week to surgeries at local hospitals in soon after he turned a tremor in his right hand forced him to reduce the number of major surgeries he performed and his son nabeel took those over but dr syed continued to per- form several different kinds of less invasive surgical procedures dr syed has long had a close relationship with the texas regional medical center center he has been involved with the center from the time the founda- tion was laid to the time it became active and he held a limited_partnership inter- est in it by he had significantly reduced the number of surgeries he performed at the center but he testified that he had continued to engage in con- sulting petitioners offered no documentation contemporaneous or otherwise to substantiate how many hours dr syed devoted to the center he testified that he spent at least ten hours per week there but he offered no clear explanation as to how he got to that number the only type of consulting to which he testified in- volved design of the center’s work space but the center had been in full opera- tion for many years previously and we did not find it plausible that he devoted meaningful hours during to consulting about work space design petitioners formed a partnership called aam group llc aam to hold two pieces of rental real_estate a commercial property in dallas texas and a single-family home in richardson texas mrs syed performed several tasks re- lating to these properties such as handling the bank account and occasionally meeting with contractors she wrote six to eight checks per month on that ac- count but many of these checks were for charitable_contributions unconnected with the real_estate business many other checks were written to her son hisham who served as property manager for the commercial property he devoted hours a week to the property and was paid fees ranging from to of the gross receipts mrs syed hired a landscape company to maintain the outdoor premises of the commercial property and she hired contractors to do cleaning and make required repairs for both properties the tenant of the commercial property credibly testified that he had never met either mrs syed or dr syed during the four years of his tenancy in petitioners formed syed family limited_partnership sflp in which dr syed ultimately held the entire beneficial_interest through sflp they owned a ranch in hunt county about miles north of their residence they al- legedly carried on haymaking and livestock activities through sflp as well as a rental real_estate activity through two subsidiary passthrough entities petitioners presented no evidence concerning sflp’s alleged rental real_estate activity petitioners regularly used the ranch as a weekend and vacation retreat they testified that they had tried raising crops apart from haymaking on the ranch and had investigated the possibility of raising animals there is no evidence that they actually raised animals during virtually all of the actual work on the ranch was performed by laborers and hired contractors dr syed testified that he spent many hours reading magazines about animal husbandry talking with other ranchers and thinking about ranch matters but petitioners presented no credible evidence to substantiate the number of hours they devoted to actual farming or ranch tasks for each year at issue petitioners filed a timely form_1040 u s individual_income_tax_return on which they sought to use flowthrough losses to shelter in- come earned from dr syed’s medical practice all of those returns were prepared by a tax_return preparation firm upon examination of those returns the irs dis- allowed loss deductions as follows for the center had allocated to dr syed as a limited_partner a flow- through loss of dollar_figure petitioners claimed this as a nonpassive loss deduction on schedule e supplemental income and loss the irs recharacterized it as a passive loss under sec_469 determining that dr syed had not materially participated in the partnership’s loss-generating activity for and petitioners claimed nonpassive loss deductions on schedules e for two types of flowthrough losses from aam these consisted of ordinary business_losses of dollar_figure dollar_figure and dollar_figure respectively and rental real_estate losses of dollar_figure dollar_figure and dollar_figure respectively the irs reclassified all of these losses as passive_activity_losses under sec_469 determining that petitioners were not real_estate professionals and did not materi- ally participate in the rental activities petitioners claimed nonpassive loss deductions on schedules e for two types of flowthrough losses from sflp for and these consisted of ordinary business_losses of dollar_figure dollar_figure and dollar_figure respectively attrib- utable to their alleged haymaking and livestock activity the figure for re- flects a concession that petitioners made in the stipulation of settled issues for they claimed a rental real_estate loss deduction of dollar_figure attributable to sflp’s alleged rental real_estate activity the irs recharacterized all losses from sflp as passive_activity_losses under sec_469 determining that petition- ers did not materially participate in the partnership’s supposed livestock or farm activity or in its alleged rental real_estate activity the irs sent petitioners a timely notice_of_deficiency setting forth these adjustments it also determined accuracy-related_penalties based on substantial_understatement s of income_tax under sec_6662 and alternatively on negligence under sec_6662 petitioners timely petitioned this court for redetermination of the deficiencies and penalties opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 deductions are a matter of legislative grace the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts underlying claimed deductions 503_us_79 sec_1_6001-1 income_tax regs i burden_of_proof under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain requirements sec_7491 requires the tax- payer to present credible_evidence with respect to relevant factual issues cred- ible evidence is evidence that upon critical analysis would constitute a sufficient basis for deciding the issue in the taxpayer’s favor if no contrary evidence were submitted 132_tc_105 aff’d 613_f3d_1360 11th cir 116_tc_438 sec_7491 requires the taxpayer to comply with substantiation and recordkeeping requirements and cooperate with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving satisfaction of these tests see 135_tc_471 aff’d 668_f3d_888 7th cir petitioners have not met this burden the activity logs and other docu- mentation they submitted to substantiate their material_participation were wholly inadequate petitioners’ failure to cooperate with respondent’s requests for infor- mation and documents forced respondent’s counsel to serve formal discovery re- quests on several occasions because petitioners have not met the requirements of sec_7491 they bear the burden_of_proof on all factual issues ii deductibility of flowthrough losses individual taxpayers may generally deduct under sec_162 and sec_212 re- spectively ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business or for the production_of_income but the code disallows any current deduction for a passive_activity_loss sec_469 b a passive_activity_loss is equal to the taxpayer’s aggregate losses from all passive activities less his aggregate income from all such activities sec_469 passive losses cannot be used to offset income from nonpassive activities such as wage income see 279_f3d_547 7th cir aff’g 114_tc_366 2even if respondent bore the burden_of_proof under sec_7491 we would conclude that he met his burden by a preponderance_of_the_evidence as to all relevant facts a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 material_participation requires reg- ular continuous and substantial involvement in the business operations sec_469 regulations provide seven disjunctive tests for what constitutes ma- terial participation in an activity sec_1_469-5t temporary income_tax regs fed reg date sec_469 allows passive loss deductions disallowed for one year to be carried over to the next year gener- ally on an activity-by-activity basis see sec_1_469-1t temporary income_tax regs fed reg date a flowthrough loss from the center dr syed admitted that his interest in the center was that of a limited part- ner sec_469 provides except as provided in regulations no interest in a limited_partnership as a limited_partner shall be treated as an interest with respect to which a taxpayer materially participates the regulations specify three situa- tions in which an exception may apply namely where a limited_partner shows participation in the activity for more than hours during the tax_year 3these regulations still in temporary form were issued before date the effective date of sec_7805 that section provides that a ny temporary_regulation shall expire within years after the date_of_issuance of such regulation see technical_and_miscellaneous_revenue_act_of_1988 pub_l_no sec_6232 sec_102 stat pincite material_participation in the activity under the general regulatory tests for any of the preceding years or in the case of a personal_service_activity material_participation under the general regulatory tests for any prior tax years sec_1_469-5t and temporary income_tax regs supra there is no evidence in the record quantifying dr syed’s participation in the center’s activities for any year before the tax years at issue the second and third tests listed above accordingly have no application here to be eligible for the limited_partnership exception set forth in the regulations therefore petitioners must prove that dr syed devoted more than hours of participation to the cen- ter’s activities during petitioners have not met this burden they offered no documentation con- temporaneous or otherwise to substantiate how many hours dr syed devoted to the center during although he testified that he did consulting the only type of consulting he mentioned involved design of the center’s work space be- cause the center had been in full operation for many years previously we did not find it plausible that he devoted meaningful hours during to consulting about work space design he testified that he spent at least ten hours per week at the center but his testimony on this point was vague he offered no clear ex- planation as to how he got to that number we believe he chose it because it was the minimum number he needed to get to hours per year all in all we find that petitioners have failed to meet their burden of prov- ing they satisfied the 500-hour annual requirement under the relevant regulatory test the irs thus correctly recharacterized petitioners’ dollar_figure flowthrough loss from the center as a passive loss under sec_469 b flowthrough losses from aam sec_469 treats any rental_activity as a passive_activity regardless of the taxpayer’s material_participation unless the taxpayer was engaged in a real_property_trade_or_business during the relevant year sec_469 taxpay- ers who engage in a real_property_trade_or_business are often called real_estate professionals petitioners insist that they were real_estate professionals during by virtue of the activities they conducted through aam if that were true aam’s rental_real_estate_activities attributed to petitioners would not be per se passive see kosonen v commissioner tcmemo_2000_107 79_tcm_1765 sec_1_469-9 c income_tax regs and if petitioners materially parti- cipated in those activities the activities would be treated as nonpassive and the passive_activity_loss rule_of sec_469 would not apply see shiekh v com- missioner tcmemo_2010_126 fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs to qualify as a real_estate_professional a taxpayer must among other things perform more than hours of services during the taxable_year in real_property trades_or_businesses in which she materially participates sec_469 if a taxpayer is married activity by the taxpayer’s spouse counts in determining material_participation by the taxpayer see sec_1_469-5t temporary income_tax regs supra but spousal attribution may not be used for the purpose of satisfying the 750-hour annual service requirement oderio v commissioner tcmemo_2014_39 107_tcm_1214 thus at least one spouse must individually perform more than hours_of_service in a real_property_trade_or_business petitioners assert in their post-trial brief that they spend more than hours annually on aam’s rental_real_estate_activities as noted above however at least one spouse must individually satisfy the 750-hour requirement consis- 4a taxpayer who is not a real_estate_professional but who actively partici- pates in a rental real_estate activity may deduct against ordinary_income up to dollar_figure of losses from that activity if adjusted_gross_income agi is less than dollar_figure sec_469 and because petitioners’ agi substantially ex- ceeded dollar_figure for each year at issue they were ineligible to deduct losses under these provisions tently with the trial testimony petitioners state in their post-trial brief that mrs syed undertook primary responsibility for aam’s rental real_estate activi- ties we accordingly consider whether petitioners have proven that she met the 750-hour requirement a taxpayer may substantiate the required hours of participation by any reasonable means but a mere ballpark guesstimate will not suffice 135_tc_365 sec_1_469-5t temporary income_tax regs supra in the absence of c ontemporaneous daily time reports logs or similar documents the extent of participation may be established by the iden- tification of services performed over a period of time and the approximate number of hours spent performing such services based on appointment books calen- dars or narrative summaries sec_1_469-5t temporary income_tax regs supra the credibility of a taxpayer’s records is diminished if the number of hours reported appears excessive in relation to the tasks described hill v commission- er tcmemo_2010_200 aff’d 436_fedappx_410 5th cir mrs syed worked for dr syed’s medical practice as a full-time_employee during although she had ceased functioning as the office manager she accompanied dr syed to work virtually every day and was paid for a 40-hour work week many of her hours at the office were soft but she was physically present there most of the day dr syed fondly described their life-long partnership as still going strong noting how much it helped him to have her at the office opposite me petitioners’ son nabeel testified that mrs syed was generally in the office whenever dr syed was there although her substantive duties were limited nabeel wanted her there to keep company for my dad and to see old patients the onsite office manager confirmed that on most days petitioners arrived and left together typically in the same car because mrs syed did not drive her status as a full-time_employee of the medical practice and her inability to drive a car signifi- cantly limited the number of hours she could devote to rental_real_estate_activities the trial testimony established that mrs syed performed several tasks relat- ing to the two rental properties such as handling the bank account writing a few checks each month and occasionally meeting with contractors but petitioners produced no contemporaneous_records to substantiate the number of hours these tasks entailed the tenant of the commercial property credibly testified that he had never met mrs syed or dr syed during the four years of his tenancy this fact alone suggests that their personal involvement was not great the evidence showed that most of the required work was in fact done by other people for the commercial property aam paid property management fees ranging from to of gross_receipts to petitioners’ son hisham who devoted hours a week to that property annually mrs syed hired a land- scape company to maintain the outdoor premises of the commercial property and she hired contractors to do cleaning and make required repairs for both properties for the residential property a single-family home aam reported minimal rent receipts suggesting long periods of vacancies rental income did not exceed dollar_figure for any year at issue mrs syed testified that she had advertised the pro- perty and tried to find tenants but petitioners provided no documentation to sub- stantiate the volume of her appointments or actual showing dates petitioners submitted at trial a spreadsheet listing various real-estate-related tasks they supposedly performed allegedly consuming in excess of big_number hours per year but this list was supported by no contemporaneous_records and we did not find it credible it is the sort of uncorroborated ballpark guesstimate that we have found inadequate on prior occasions see lee v commissioner tcmemo_2006_193 goshorn v commissioner tcmemo_1993_578 petitioners created this list during the irs examination or before trial with an end result in mind to show a certain number of hours of time devoted to rental properties we have previously found such lists unpersuasive and our conclusion is the same here see eg mowafi v commissioner tcmemo_2001_111 goshorn tcmemo_1993_578 both mrs syed and dr syed were full-time employees of the medical prac- tice during the tax years at issue we conclude that neither of them has substant- iated for or the performance of more than hours of services in connection with aam’s rental_real_estate_activities petitioners have thus failed to establish their status as real_estate professionals under sec_469 the losses passed through to them from aam are therefore passive losses that cannot be used to offset their ordinary_income c flowthrough losses from sflp through sflp petitioners owned a ranch in hunt county texas about miles from their residence dr syed testified that he raised goats emus and other animals on the ranch but he was unable to specify in which tax years he began 5even if petitioners were real_estate professionals they would still have to establish that they materially participated in aam’s rental real_estate activity where as here multiple rental properties are involved material_participation is tested separately with respect to each property unless the taxpayer has elected to treat all of the properties as a single activity sec_469 142_tc_165 ndollar_figure a taxpayer makes this election by filing a statement with his original tax_return for the first year he elects to treat multiple rental properties as one see sec_1_469-9 income_tax regs peti- tioners concede that they did not make this election given their lack of credible time records they could not possibly establish material_participation with respect to the two properties separately raising those animals sflp’s tax returns for do not list any livestock as assets and petitioners introduced no documentary_evidence to sub- stantiate the purchase or sale of livestock at one point dr syed indicated that livestock activity on the ranch did not occur until or for sflp attached to its forms schedules f profit or loss from farming these schedules showed net farm_losses which flowed through to petitioners and were reported on their schedules e through two other pass- through entities sflp also seems to have held rental real_estate at least in but petitioners introduced no evidence concerning the nature of that activity or their role in it petitioners assert that dr syed was able to materially participate in the ranch activity because he had largely wound down his medical practice by but his employment contract designated him a full-time_employee during the tax years at issue and required that he maintain an office schedule of at least hours a week a senior official of the practice’s management company upon a review of billing data concluded that dr syed saw an average of patients a month in patients a month in and patients a month in petition- ers’ son nabeel who had been with the practice for a decade provided roughly consistent testimony estimating that his father saw up to patients a week and spent to minutes with each the onsite office manager for the medical practice characterized dr syed’s schedule during the tax years at issue as tough testifying that it was rare for him to leave the office before p m she credibly testified that he did not cut back his hours until or when he neared retirement his wage income from the practice--dollar_figure in dollar_figure in and dollar_figure in 2011--is con- sistent with a relatively full-time schedule dr syed’s full-time employment as a doctor makes us skeptical that he could have materially participated in sflp’s ranch activity in any event petitioners produced no contemporaneous_records to substan- tiate the extent of dr syed’s ranch activity participation virtually all of the ac- tual work on the ranch was performed by laborers and hired contractors dr syed testified that he did research before embarking on raising livestock but this type of work does not count as direct involvement in the day-to-day operations of a trade_or_business and thus does not count toward satisfying the material participa- tion requirement see eg serenbetz v commissioner tcmemo_1996_510 goshorn tcmemo_1993_578 he also claimed to have taken part in the brand- ing and registration of cattle but there is no evidence in the record that sflp’s ranch had any registered cattle brand during the tax years at issue the ranch did register a brand for its cattle in hunt county but that was not until date well after the tax years at issue petitioners argue that they materially participated in sflp’s ranch opera- tions under the last two of the seven disjunctive regulatory tests see sec_1 5t a through temporary income_tax regs supra we therefore deem petitioners to have conceded any argument based on the first five tests see 91_tc_524 ndollar_figure the sixth regulatory test relates to personal service activities and the seventh test mandates a facts and circum- stances inquiry see sec_1_469-5t and temporary income_tax regs supra a personal_service_activity encompasses certain enumerated activities and any other trade_or_business in which capital is not a material_income-producing_factor id para d capital is a material_income-producing_factor if a substan- tial portion of the gross_income from the activity is attributable to the employment of capital see eg 71_tc_533 when it comes to ranching the quality of the land the efficiency of the machinery and the de- velopment of the cattle a re critical to its success 49_tc_180 because capital is a material_income-producing_factor for a ranching business it is not a personal_service_activity under the facts_and_circumstances_test an individual will be regarded as materially participating in an activity if b ased on all of the facts and circum- stances the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs supra generally speaking a n individual’s services performed in the management of an activity shall not be taken into account in determining whether such individual is treated as materially participating id para b ii in no event shall an individual be deemed to materially participate if he participates in an activity for hours or less during the taxable_year id subdiv iii we find that petitioners under all the facts and circumstances did not par- ticipate in the ranch activity on a regular continuous and substantial basis dur- ing or id para a at trial they submitted an exhibit listing sflp-related tasks they supposedly performed coming up with bottom-line num- bers of to hours per week these estimates were supported by no contem- 6even if the ranch activity were deemed a personal_service_activity the regulations subject_to an exception not applicable here require the taxpayer to have participated in it for three years before the year at issue sec_1_469-5t temporary income_tax regs supra petitioners introduced no evidence about material_participation for years before poraneous records and we did not find them credible see bartlett v com- missioner tcmemo_2013_182 both petitioners were full-time employees of the medical practice they visited the ranch on weekends chiefly for personal rea- sons dr syed wa sec_75 years old by he conceded that most of the time he devoted to the ranch consisted of reading talking and thinking whereas all the actual ranch and farm work was done by laborers and contractors upon a careful review of all the facts in the record we conclude that neither petitioner materially participated in the ranch activity under the facts and circum- stances test the losses passed through to them from sflp are therefore passive_activity_losses that cannot be used to offset their ordinary_income iii accuracy-related_penalties the code imposes a penalty upon the portion of any underpayment of income_tax that is attributable among other things to negligence or any sub- stantial understatement of income_tax sec_6662 and b and negli- gence is defined as any failure to make a reasonable attempt to comply with the provisions of the code see sec_6662 an understatement of income_tax is 7petitioners offered no testimony or documentary_evidence concerning the rental_real_estate_activities that sflp allegedly conducted through two subsidiary passthrough entities we have determined that petitioners were not real_estate professionals and we deem them to have conceded that they did not materially participate in any rental real_estate activity conducted through sflp substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return see sec_6662 invoking both grounds in the alternative the notice_of_deficiency determined an accuracy-related_penalty on the full amount of the deficiency for each year under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty see higbee t c pincite respondent has carried that burden here he has shown that petitioners were not real_estate professionals that they did not materially participate in any loss-generating activities and that all claimed loss deductions were in fact passive no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with respect thereto sec_6664 the taxpayer bears the burden of proving reasonable_cause and good_faith higbee t c pincite reasonable_cause can be shown by good- faith reliance on the advice of a qualified_tax professional sec_1_6664-4 c income_tax regs whether the taxpayer actually relies on the advice and whether such reliance is reasonable present questions of fact 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs for reliance to be reasonable the taxpayer must prove among other things that he provided necessary and accurate information to the adviser neonatology assocs p a t c pincite petitioners have failed to establish that they made a good-faith effort to de- termine their federal_income_tax liabilities correctly although they hired a tax re- turn preparer they presented no credible_evidence regarding what if any records they provided to their preparer to substantiate the nonpassive character of their flowthrough losses see bartlett tcmemo_2013_182 nor have they shown that their return preparer was competent they did not call her as a witness and her unquestioning acceptance of their losses as nonpassive in the absence of any contemporaneous participation records does not inspire confidence we therefore conclude that all of the underpayments as redetermined are attributable to negligence alternatively if the rule_155_computations show that the various understatements of income_tax exceed the greater of dollar_figure or of the amounts required to be shown on the respective returns we conclude that those underpayments are attributable to substantial understatements of income_tax for which reasonable_cause has not been shown to reflect the foregoing decision will be entered under rule
